Citation Nr: 9935853	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  95-08 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico




THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 20 percent disabling.





ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 RO decision which denied an 
increase in a 10 percent rating for a low back disorder.  In 
July 1996, during the pendency of his appeal, he was granted 
a 20 percent rating for his low back disorder; and he 
continues to appeal to the Board for a higher rating.  In 
November 1996, the Board remanded the veteran's claim to the 
RO for further evidentiary development.  The case was later 
returned to the Board in November 1999.


FINDING OF FACT

The veteran's service-connected low back disorder is 
productive of disc herniation at L4-L5 and severe acute 
attacks of low back symptoms, including pain with radiation 
into the lower extremities.


CONCLUSION OF LAW

The criteria for an increased rating, to 40 percent, for a 
low back disorder have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in June 1991 
he presented for treatment and complained of low back pain.  
He related he had injured his back while playing basketball 
one day earlier.  Following an examination, the assessment 
was low back pain.  In September 1992, he again presented 
with complaints regarding the low back.  X-rays of the 
lumbosacral spine, performed in November 1992, revealed mild 
disc space narrowing at L4-L5.  Later records from 1992 and 
1993 reflect diagnoses including chronic low back pain, 
strained muscles, and disc bulging at L4-L5 with sciatica.  
On separation examination, in August 1993, he was diagnosed 
as having chronic low back pain.  The veteran was released 
from active duty in September 1993.

A November 1993 VA medical certificate shows that the veteran 
complained of pain in the low back and left groin areas.  He 
said his pain radiated into both legs.  He denied having any 
urinary or bowel problems.  A diagnosis was not rendered; and 
he was referred to the clinic for treatment.

In December 1993 the veteran underwent a consultation 
examination at the VA neurology clinic.  During the 
examination, he reported a history of low back pain with 
radiation into the bilateral lower extremities and groin.  He 
said that the pain was constant and increased with activity 
and improved with bed rest.  He said he had no bowel or 
bladder incontinence but had occasional bilateral weakness 
and numbness.  On examination, his musculoskeletal system and 
cranial nerves (II-XII) were intact.  He had motor strength 
with full power throughout.  He had negative straight leg 
raising and reverse straight leg raising.  His sensation was 
intact to light touch, pin prick, and vibration testing.  He 
had a normal gait.  The assessment was chronic low back pain.  
The examiner opined that the existence of a possible high 
lumbar lesion at L2 was raised by the examination findings.  
An MRI evaluation was recommended so that a better analysis 
of the veteran's back condition could be made.

The veteran underwent a MRI study at the VA in January 1994.  
The impression was left paramidline disc herniation at the 
L4-L5 level, causing a ventral deformity of the thecal sac.  
There was no evidence of neural foraminal stenosis.  

A March 1994 VA outpatient treatment record, from the 
neurology clinic, shows that the veteran reported he was 
doing about the same-no better and no worse.  He related he 
had a history of low back pain with radiation into the 
bilateral lower extremities along the posterior and lateral 
aspect of the legs.  He said he had no bowel or bladder 
symptoms and had occasional episodic weakness.  On 
examination, he had full power of the bilateral lower 
extremities.  On sensory testing, he had a stocking pattern 
of decreased sensation on pin prick testing of the right 
lower extremity.  He had a normal gait.  The assessment was 
low back pain with radiation of pain, and such was deemed 
consistent with a herniated nucleus pulposus at L4-L5 (as 
noted on MRI studies).  The veteran's pattern of sensory loss 
was noted as inconsistent with peripheral neuropathy 
(unilateral) or radiculopathy.  The veteran's low back pain 
with radiation was noted as responding to nonsteroidal 
antiinflammatories and conservative management.  The option 
of surgery was discussed; however, the veteran indicated he 
wanted conservative management at present.  He was referred 
to the physical therapy clinic so that he could regain more 
range of motion.

By a June 1994 RO decision, service connection for a low back 
disorder was established and a 10 percent rating was assigned 
for such under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  By a 
September 1994 RO decision, the veteran's claim for an 
increased rating for a low back disorder was denied. 

The veteran was examined for VA compensation purposes in 
March 1995, at which time he related he had back pain with 
radiation into both legs (past the thighs) and numbness and 
tingling, which was worse on the left side.  He also said he 
could not lift or bend without pain.  On examination, he was 
able to stand erect and on his toes and heels.  He could also 
squat.  His reflexes were within normal limits.  His straight 
leg raising was 45 degrees on the right side and 30 degrees 
on the left side.  He had no postural abnormalities or fixed 
deformities.  On examination of the musculature of the back, 
he had mild paravertebral spasms.  On range of motion 
studies, forward flexion was 80 degrees; backward extension 
was 5 degrees; left and right lateral flexion was 20 degrees; 
and rotation to the left and right was 35 degrees.  The 
examiner pointed out that the veteran had pain on all of the 
aforementioned ranges of motion.  There was no neurological 
involvement.  X-rays of the lumbosacral spine (performed in 
March 1995) were negative.  The diagnosis was disc herniation 
at L4-L5.  

By a July 1996 RO decision, the veteran's rating for a low 
back disorder was increased from 10 to 20 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.

In November 1996, the Board remanded the veteran's claim for 
an increased rating to the RO for further evidentiary 
development. 

Pursuant to the Board's remand, the RO sent the veteran a 
letter in December 1996 and requested that he provide a list 
of health care treatment providers since his VA spine 
examination in March 1995.  The veteran did not respond to 
this letter. 

Pursuant to the Board's remand, the veteran underwent a VA 
compensation examination of the spine in July 1997.  During 
the compensation examination, the veteran complained of low 
back discomfort.  He specifically indicated he had low back 
pain with radiation into both legs (but more so in the right 
leg), when he stood or sat for more than 20 minutes.  He also 
indicated that his pain was worse when lifting heavy objects 
or when having sexual relations.  He said he had severe acute 
attacks every 5 to 6 months, during which he would go to a 
pharmacy or a private doctor for treatment.  According to the 
veteran, treatment consisted of Motrin (which he would take 
every 8 hours) and bed rest for 1 week.  At the time of the 
examination, he said, he was working in his brother's liquor 
store and was not taking medication or receiving any 
treatment for his back condition.  On objective examination 
of the back, he had no postural abnormalities or fixed 
deformities.  There was no evidence of lumbar paravertebral 
muscle spasm.  He had no muscle atrophy of the lower 
extremities and had a normal gait cycle.  He had negative 
straight leg raising and negative Lasegue sign, bilaterally.  
He had no sensory deficits.  Muscle reflexes could not be 
evaluated as the veteran was unable to relax.  Range of 
motion studies revealed he had full and complete range of 
motion of the spine aside from limitation of forward flexion 
which was to 75 degrees and described as mild.  (The degrees 
of normal range of motion of the lumbar spine were specified 
by the examiner: normal forward flexion is 90 degrees; normal 
backward extension is 35 degrees; normal lateral flexion is 
40 degrees; and normal rotation is 35 degrees.)  There was 
objective evidence of mild pain on motion, when doing forward 
flexion and backward extension of the lumbar spine, and such 
was described as nondisabling.  There was no weakened 
movement, excess fatigability, or incoordination of the 
lumbar joints at the time of the examination.  He was noted 
to have a functional back.  The examiner said it was 
impossible to measure the degree of range of motion loss 
during a flare up unless the veteran was examined at the time 
of an acute flare up.  It was pointed out, however, that 
during a flare-up or on repeated use over a period of time, 
pain could significantly limit functional ability of the 
lumbar spine; and during such episodes, treatment would 
consist of at least 1 week of bed rest along with use of pain 
killers and physical therapy.  The diagnosis was a herniated 
nucleus pulposus at L4-L5.  

II.  Legal Analysis

The veteran's claim for an increase in a 20 percent rating 
for his low back disorder is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a), meaning that it is not inherently 
implausible.  Evidentiary development requested by the Board 
in 1996 has been completed to the fullest extent possible; as 
such, the VA has fulfilled its obligation to assist the 
veteran in developing the evidence pertinent to his claim.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

A veteran need not meet each and every one of the listed 
rating criteria to qualify for an increased evaluation; only 
findings sufficiently characteristic of the degree of 
functional impairment must be shown.  38 C.F.R. § 4.21.

Limitation of motion of the lumbar spine is rated 10 percent 
when slight, 20 percent when moderate, and 40 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Ankylosis (complete bony fixation) of the lumbar spine if 
unfavorable shall be rated 50 percent and where favorable it 
shall be rated 40 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289.

Intervertebral disc syndrome is rated 10 percent when mild.  
It is rated 20 percent when moderate, with recurring attacks.  
A 40 percent requires that the intervertebral disc syndrome 
be severe, with recurring attacks and intermittent relief.  
Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief, warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Additionally, an evaluation under 
Diagnostic Code 5293 must include consideration of limitation 
of motion, functional loss due to pain, and weakness among 
other symptomatology.  38 C.F.R. §§ 4.40, 4.45; See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 36-97.

 Lumbosacral strain is rated 10 percent when there is 
characteristic pain on motion.  It is rated 20 percent when 
there is muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent rating requires that the lumbosacral 
strain be severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
spine motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295. 

Evidence on file reflects that the veteran has consistently 
complained of low back pain with radiation into the bilateral 
lower extremities.  Most recently, during a July 1997 VA 
compensation examination, he related that his back pain with 
radiation was worse when he stood or sat for more than 20 
minutes.  He also related he experienced severe acute attacks 
of low back symptoms every 5 to 6 months.  During such 
attacks, he said, he received low back treatment and took bed 
rest for 1 week.  Objective medical evidence on file, 
including sensory testing and MRI studies performed in 1994 
and VA compensation examinations performed in March 1995 and 
July 1997, reflects that the veteran does indeed have 
intervertebral disc symptoms, including disc herniation at 
L4-L5.  Notably, at the July 1997 VA examination, the 
examiner seemed to affirm the veteran's assertion of severe 
symptomatology during low back attacks.  It was pointed out 
that during low back flare-ups (or attacks) or on repeated 
use, the veteran could have pain which would significantly 
limited functional ability and treatment would likely consist 
of 1 week of bed rest, use of pain killers, and physical 
therapy.  Based on the aforementioned findings and resolving 
any reasonable doubt in favor of the veteran, the 
intervertebral disc symptomatology is severe and productive 
of recurring attacks with intermittent relief, and such 
warrants an increased rating, to 40 percent, under Diagnostic 
Code 5293.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5293; VAOPGCPREC 36-97; Johnson v. 
Brown, 9 Vet. App. 7 (1996); Deluca v. Brown, 8 Vet. App. 202 
(1995).

The medical evidence on file is not supportive of a rating 
higher than 40 percent, under Diagnostic Code 5293.  While 
the veteran's low back attacks are severe, they only become 
manifest 5 to 6 times per year and incapacitate him for 1 
week or so; as such, they can not be characterized as 
persistent in nature with little intermittent relief.  
Additionally, it is noted that demonstrable muscle spasms of 
the low back and an absence of an ankle jerk have not been 
demonstrated in recent years.  Besides diminished sensation 
and radiation of pain, there are no other neurological 
findings pertaining to his herniated discs.  Even with due 
consideration of the effects of pain on use and during flare-
ups, overall impairment from the veteran's intervertebral 
disc symptomatology is certainly no more than severe (40 
percent) in degree.  38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5293; VAOPGCPREC 36-97; Johnson, supra.; 
DeLuca, supra.

As a 40 percent rating is the maximum available rating under 
Diagnostic Codes 5292 and 5295, his claim for a rating higher 
than 40 percent may not prevail under such Diagnostic Codes.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  
Additionally, the record is devoid of any evidence 
demonstrating ankylosis of the lumbosacral spine; as such, 
his claim for an increased rating may not prevail under 
Diagnostic Code 5289.  38 C.F.R. § 4.71a, Diagnostic Codes 
5289.

Finally, there is no evidence of an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the veteran's low back condition has recently 
required hospitalization.  Further, while his service-
connected low back disorder may well cause some impairment in 
his daily activities, there is nothing to distinguish his 
situation from the cases of numerous other veterans who are 
subject to the schedular rating criteria for low back 
disorders.  In any event, the Board, in the first instance, 
may not assign an extraschedular rating.  Floyd v. Brown, 
9 Vet. App. 88 (1996).


ORDER

An increased rating, to 40 percent, for a low back disorder 
is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 


